Case 2:90-cv-00520-KJM-DB Document 6746-9 Filed 07/01/20 Page 1 of 3




           Exhibit H
Message
                Case 2:90-cv-00520-KJM-DB Document 6746-9 Filed 07/01/20 Page 2 of 3
From:            Bramucci, Naomi@CDCR [Naomi.Bramucci@cdcr.ca.gov]
Sent:            9/22/2015 1:28:19 PM
To:              Parry, Chad J.@CDCR [Chad.Parry@cdcr.ca.gov]
Subject:         FW: Guard One Appeals


Hello,

Only 6 appeals were submitted from AdSeg regarding Guard One.

Only 8 appeals were submitted from ASU Standalone regarding Guard One.

There is no record of any appeals file from PSU for Guard One.

The total number of appeals filed in SHU for Guard One since implementation is 73 (including 19 group appeals).

Let me know if you have any questions.

Thank you,
Naomi


From: Townsend, Mark@CDCR
Sent: Tuesday, September 22, 2015 12:48 PM
To: Bramucci, Naomi@CDCR
Subject: FW:




M3rl r~~nd't CCff (lp~c)
,11, Ap,~is
:11:1..~ ..1111 ~~u s1qs
v1v ...~ ... q12"°... f@*



From: Parry, Chad J.@CDCR
Sent: Tuesday, September 22, 2015 12:47 PM
To: Townsend, Mark@CDCR
Cc: Bell, Rodney K.@CDCR; Pepiot, Anthony@CDCR
Subject:

Hi Mark,

The folks in HQ's who are responsible for the Guard One program are asking for some data:

      1.   We need the total number of appeals to date filed regarding the Guard One program in Ad-Seg, Stand Alone and
           PSU.
      2.   Total number of appeals filed in our SHU for Guard One to date.

If you can help us out, we'd appreciate it!

Chad J. Parry




                                                                                                              AGO 003092
             Case 2:90-cv-00520-KJM-DB Document 6746-9 Filed 07/01/20 Page 3 of 3
Captain
Facility D
Security Housing Unit
Pelican Bay State Prison
Office: 707-465-9180
Mobile: 707-951-0365




                                                                                    AGO 003093
